Citation Nr: 0323569	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
with subsequent reserve service.  He died in August 2000, and 
the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Winston-Salem, 
North Carolina which denied service connection for the cause 
of the veteran's death (one basis for dependency and 
indemnity compensation (DIC)).  A personal hearing was 
requested and scheduled, but by a statement dated in August 
2003, the appellant withdrew her hearing request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran's only established 
service-connected disability was a scar of the back.

3.  The veteran died many years after service as a result of 
colon cancer.  The fatal colon cancer began many years after 
service, and was not caused by any incident of service 
including Agent Orange exposure during service in Vietnam.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes that discussions 
as contained in letters dated in December 2000 and January 
2002, November 2001, in rating decisions (and accompanying 
letters) dated in March and April 2002, in the March 2002 
statement of the case, and in supplemental statements of the 
case dated in February 2003, June 2003 have provided the 
appellant with sufficient information regarding the 
applicable rules.  These documents are incorporated by 
reference.  The record reflects that the RO made multiple 
attempts to obtain pertinent medical records, and kept the 
appellant informed of such attempts.  The appellant has 
submitted written arguments.  The letters, the statement of 
the case, and the supplemental statements of the case  
provided notice to the appellant of what was revealed by the 
evidence of record.  Additionally, these documents notified 
her why this evidence was insufficient to award the benefit 
sought.  Thus, the appellant has been provided notice of what 
VA was doing to develop the claim, notice of what she could 
do to help her claim, and notice of how her claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran served on active duty from May 1966 to May 1968, 
including service in Vietnam.  During his lifetime, his only 
established service-connected disability was a scar of the 
back of the lower chest (a residual of a shell fragment 
wound).

The veteran's service medical records are negative for a 
vascular disorder, cancer or a colon disorder.  On separation 
medical examination in March 1968, his abdomen, viscera, 
anus, rectum, heart, and vascular system were clinically 
normal.

At a June 1972 VA examination, the veteran's digestive system 
was listed as normal.

Post-service medical records are negative for a colon 
disorder until 2000.  A private medical record from B. 
Hardin, MD, dated in late July 2000 reflects that the veteran 
presented with a one-day history of rectal bleeding.  He gave 
a history of hemorrhoids.  A rectal examination revealed 
grossly dark blood.  A July 2000 barium enema showed a 
filling defect and probable carcinoma in the ascending colon, 
as well as diverticulosis of the colon.  A colonoscopy was 
performed in early August 2000, and revealed a large mass in 
the mid-ascending colon, as well as pan diverticular disease.  
The mass was biopsied, and the pertinent surgical pathology 
report reflects a diagnosis of moderately differentiated 
adenocarcinoma.  By a letter to Dr. Hardin dated in early 
August 2000, P. L. Villani, MD, indicated that he had 
scheduled the veteran for a right colectomy on August 10, 
2000.

An autopsy report dated in August 2000 lists a preliminary 
autopsy diagnosis of pulmonary embolus.

The veteran's death certificate reveals that he died at 
Southeastern Regional Medical Center on August 11, 2000.  The 
primary cause of death was a pulmonary embolus.  Another 
significant condition listed as contributing to death but not 
resulting in the underlying cause was carcinoma of the right 
colon.  An autopsy was performed.  The death certificate was 
signed by Dr. Villani.

The appellant's application for DIC benefits was received in 
September 2000.  In response to the question "Are you 
claiming that the cause of death was due to service?" she 
checked the box for "No".

By a statement dated in January 2002, the veteran asserted 
that the veteran was treated during 2000 for stomach pains, 
headaches, and high blood pressure.  By a statement dated in 
May 2002, she said, "I sincerely believe [the veteran's] 
death was due to his service-connection.  My husband was a 
very sick man during and after his release from the military.  
Without any doubt in my mind, I know his death is a service 
related death...."

In July 2002, the RO wrote to Medical Center Lindenwood, and 
requested medical records pertaining to the veteran dated 
from 1977 to 1998.  In September 2002, the RO sent a second 
request for these records.  In November 2002, the RO received 
medical records from this facility which pertained only to 
the appellant.

In June 2003, the RO received medical records from Medical 
Center Lindenwood pertaining to the veteran, dated from 1991 
to 1997 and reflecting treatment for a variety of conditions, 
including arteriosclerotic heart disease and elevated 
cholesterol.  Such records are negative for a diagnosis of a 
colon disorder, including cancer.  A January 1997 treatment 
note reflects that the veteran complained of occasional 
abdominal pain relieved by a bowel movement.  He denied dark 
stool.  The diagnostic impression was elevated cholesterol 
and obesity; a low fat/high fiber diet was recommended.

Analysis

The appellant essentially contends that the veteran's death 
was related to his military service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service incurrence will be presumed for certain chronic 
diseases, including malignant tumors, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs . 
. .has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions . . . gastrointestinal tract tumors 
(including stomach, colon, rectal, and pancreatic cancers).  
Federal Register: May 20, 2003 (Volume 68, Number 97, Page 
27630-27641).

The file shows that during the veteran's lifetime, his only 
established service-connected disability was a scar of the 
back of the lower chest.  The evidence does not show, nor 
does the appellant allege, that such disability caused or 
contributed to the veteran's death.

The veteran's service medical records from his 1966-1968 
period of active military service are negative for a vascular 
condition, a colon condition or cancer.  

Post-service medical records, including the veteran's death 
certificate, reflect that colon cancer was first diagnosed in 
August 2000, and that the veteran died of a pulmonary embolus 
one day after a scheduled right colectomy in August 2000.

The appellant essentially contends that the veteran developed 
colon cancer due to his military service, which included 
service in Vietnam.  However, the evidence does not show the 
colon cancer (or a pulmonary embolus) until 2000, about 32 
years after active duty, long after the 1-year period for 
presumptive service connection.  

In the case of a veteran who served in Vietnam, service 
connection based on exposure to herbicide agents (e.g., Agent 
Orange) in Vietnam will be presumed for certain specified 
diseases which are manifest after service.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2002).  
Colon cancer is not among the diseases currently listed in 
the law as being presumptively associated with herbicide 
exposure.  Service connection based on herbicide exposure may 
still be established with proof of actual direct causation, 
although such carries a very difficult burden of proof.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  No medical 
evidence has been submitted in support of an Agent Orange 
contention.

No competent medical evidence has been submitted to show that 
the fatal pulmonary embolus or carcinoma of the right colon, 
noted on the death certificate, or any of the other severe 
ailments which existed at the time of death (assuming they 
were underlying or contributory causes of death), are linked 
to service.

The appellant has asserted that the veteran's death was 
linked to his military service.  As a layperson, she is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's colon cancer began years after service, and it was 
not due to any incident of service including Agent Orange 
exposure during service in Vietnam.  It must be concluded 
that a service-connected disability did not cause or 
contribute to the veteran's death.

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

